Cagge"7) Bc Wr NER BER Beeument 48 Ei ef G4 1/36 Y Ba oe ta

 

 

 

 

 

 

 

 

 

Q
a
S
Q Ballon Stoll Bader eNadr et PC.
Z COUNSELLORS AT LAW FOUNDED 1931
he
fx) 16 July 2020
= Mi ARS B. B N
VIA ECF -
Honorable Nelson Stephen Roman
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601
Re: Perkins v. United States Department Of The Treasury et al.
Case No. : 7:18-cv-08911-NSR-PED
Our File No. 20851.001
Dear Judge Roman:
We represent the plaintiff, Kimberly Perkins, in the above-referenced action. We write
to respectfully request an adjournment of the July 17, 2020 Conference before Your
Honor. This request is made with the consent of defense counsel.
The adjournment is requested because the parties have not had the opportunity to
conclude conducting depositions. The current Deadline for fact discovery is July 28,
2020. There have been scheduling conflicts (that the parties have made, and will be
making a good faith effort to resolve); and Plaintiff's office has been closed due to the
COVID-19 restrictions making it difficult and, in certain instances, impossible to retrieve
hard-copy files; and this law firm has had to furlough two (2) senior litigators, including
the lead counsel on this case.
Respectfully submitted,
‘ Pitf's request to adjourn the Status Conf. from
s/Marshall Bellovin -
Marshall B. Bellovin, Esq. (MB 5508) July 17; 2020 until Sept. 16, 2020 at 12:00 pm
Member of the Firm is granted. Clerk of the Court requested to
Counsel for Plaintiff terminate the motion (doc. 75).
CC: Natasha W. Teleanu, Esq. (via ECF) Dated: July 16, 2020
-Counsel for Defendant(s)
DOCUMENT Cf
"| ELECTRONICALLY Fit Nelson S. Roman, U.S.D.J.
